

116 HR 4862 IH: United States-Jordan Defense Cooperation Extension Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4862IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Deutch (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo reauthorize the United States-Jordan Defense Cooperation Act of 2015, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States-Jordan Defense Cooperation Extension Act. 2.FindingsCongress finds the following:
 (1)Jordan is an instrumental partner in the fight against terrorism, including as a member of the Global Coalition To Counter ISIS and the Combined Joint Task Force—Operation Inherent Resolve.
 (2)In 2014, His Majesty King Abdullah stated that Jordanians and Americans have been standing shoulder to shoulder against extremism for many years, but to a new level with this coalition against ISIL.
 (3)On February 3, 2015, the United States signed a 3-year memorandum of understanding with Jordan, pledging to provide the kingdom with $1,000,000,000 annually in United States foreign assistance, subject to the approval of Congress.
 (4)On February 14, 2018, the United States signed a new 5-year Memorandum of Understanding with Jordan in which the United States pledged to provide no less than $1,275,000,000 per year, subject to congressional appropriations, in United States bilateral foreign assistance to Jordan.
 3.Sense of CongressIt is the sense of Congress that— (1)Jordan plays a critical role in responding to the overwhelming humanitarian needs created by the conflict in Syria;
 (2)Jordan, the United States, and other partners should continue working together to address this humanitarian crisis and promote regional stability, including through support for refugees in Jordan and internally displaced people along the Jordan-Syria border and the creation of conditions inside Syria that will allow for the secure, dignified, and voluntary return of people displaced by the crisis; and
 (3)the United States should continue to assist Jordan in creating sustainable economic development. 4.Reauthorization of United States-Jordan Defense Cooperation Act of 2015Section 5(a) of the United States-Jordan Defense Cooperation Act of 2015 (22 U.S.C. 2753 note) is amended—
 (1)by striking During the 3-year period and inserting During the period; and (2)by inserting and ending on December 31, 2024 after enactment of this Act.
			5.Pursuing investment funds for Jordan
 (a)In generalNot later than 180 days after the end of the transition period, the Chief Executive Officer of the United States International Development Finance Corporation shall issue a call for proposals pursuing investment funds with a focus on Jordan, whether as a specific country fund or as part of a regional fund with Jordan as a significant focus.
 (b)BriefingFollowing the completion of the call process in subsection (a), the Chief Executive Officer of the United States International Development Finance Corporation shall brief the appropriate congressional committees describing the call process, any proposals submitted, and any funds approved pursuant to section 1421(c) of the BUILD Act (22 U.S.C. 9621).
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Transition periodThe term transition period has the meaning given such term in section 1461 of the BUILD Act of 2018 (Public Law 115–254; 22 U.S.C. 9681).
				